EXHIBIT E FINAL BUDGET OUTCOME 2008-09 Dated 29 September 2009 FINAL BUDGET OUTCOME 2008-09 CIRCULATED BY THE HONOURABLE WAYNE SWAN MP TREASURER OF THE COMMONWEALTH OF AUSTRALIA AND THE HONOURABLE LINDSAY TANNER MP MINISTER FOR FINANCE AND DEREGULATION FOR THE INFORMATION OF HONOURABLE MEMBERS SEPTEMBER Ó Commonwealth of Australia 2009 ISBN 978-0-642-74548-4 This work is copyright. Apart from any use as permitted under the Copyright Act 1968, no part may be reproduced by any process without prior written permission from the Commonwealth. Requests and inquiries concerning reproduction and rights should be addressed to the: Commonwealth Copyright Administration Attorney-General’s
